Citation Nr: 1630100	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-02 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) with anxiety and depression prior to December 6, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1972.  He served in Vietnam from January 1969 to January 1970, and his awards and decorations include the Distinguished Flying Cross, the Bronze Star Medal, and the Air Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2011.  In February 2015, the Veteran appeared at a videoconference hearing held before the undersigned.  On the record at the hearing, the Veteran waived initial RO consideration of evidence that he submitted after the hearing.  See Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2015).  


In a decision dated in April 2015, the Board granted staged ratings in a partial grant of the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded, insofar as it denied entitlement to an evaluation in excess of 10 percent for PTSD with anxiety and depression prior to December 6, 2011.  A February 2016 Court Order granted the JMR.  

In April 2016, the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating), as well as for an increased rating for PTSD.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and, therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The Board's decision in April 2015 is final, except as to the rating for PTSD prior to December 6, 2011.  In that decision, the Board noted that the Veteran had not submitted evidence of unemployability or claimed to be unemployable due to his service-connected PTSD, and, therefore, found that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability had not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In the JMR, the parties did not find error in the Board's failure to find a raised TDIU claim in the April 2015 decision.  Therefore, the TDIU claim is a separate, new claim raised along with a new increased rating claim, and is not part of the current appeal for a rating in excess of 10 percent for the period from August 10, 2010, (the date of his initial claim) to December 6, 2011.  


FINDING OF FACT

Effective August 10, 2010, symptoms of PTSD with anxiety and depression resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

Effective August 10, 2010, the criteria for an initial evaluation of 30 percent, but no higher, for PTSD with anxiety and depression were met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).

The duty to notify has been met.  See VA correspondence and February 2015 Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  This duty includes assistance in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment and personnel records have been obtained, as have VA treatment records.  The Veteran has stated that he has not received any private treatment.    

VA examinations were provided in March 2011 and March 2013, and an evaluation by his VA treating psychologist, as well as a DBQ completed by his treating psychiatrist, were received in February 2015.  Taken together, the examinations are adequate for adjudication purposes, and adequately addressed the Veteran's psychiatric symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Board determined, in its April 2015 decision, that the Veteran's service-connected psychiatric disorder, previously identified as an anxiety disorder, was more properly characterized as PTSD with anxiety and depression.  In this regard, it is undisputed that the Veteran the Veteran had combat service, and his exposure to a stressor has been conceded.  All psychiatric symptomatology has been considered in rating the service-connected disability.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (Co-morbid psychiatric disorders are considered to be the same disability for rating purposes, and are rated together, unless it can be shown that the signs and symptoms of each are not overlapping.).  Moreover, with the exception of eating disorders, all mental disorders including PTSD, anxiety and depression are rated under the same criteria in the rating schedule.  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication, warrants a 10 percent rating.  38 C.F.R. § 4.130, Code 9411.

A mental disorder is rated 30 percent when it results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, staged ratings were assigned by the Board in its previous decision, and pursuant to the JMR, the only period for consideration is the period prior to December 6, 2011.  The effective date of service connection is August 10, 2010, the date of the Veteran's initial claim for service connection.  Therefore, the period for consideration in this decision is from August 10, 2010, through December 5, 2011.  

In the JMR, the parties found error in the Board's failure to explicitly address the Veteran's report of feeling "intermit[t]ently depressed" during treatment on July 9, 2010; his report of memory loss in his July 2011 notice of disagreement; and a report "symptoms of anxiety and depression influenced by his military experience in Vietnam where 6 airmen died under his command during a helicopter crash," noted in a September 2011 outpatient treatment record.  

First, the Board observes that the presence of such symptoms, alone, does not qualify for a higher rating.  Entitlement to a specific disability rating requires sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration, and that cause the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In that decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) emphasized that the regulatory scheme was intended to provide a framework for evaluating veterans on a disability spectrum based upon their objectively observable symptoms.  Id.  In addition to specific illustrative symptoms, a rating must also consider "the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission."  Id., quoting 38 C.F.R. § 4.126(a).  

Currently, a 10 percent rating is in effect for the relevant period, which contemplates occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.  For a higher rating of 30 percent, the symptoms must more closely approximate symptoms occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

VA treatment records show that in April 2010, a PTSD screening test was positive, and the Veteran was referred for a mental health consult.  A mental health consult in July 2010 resulted in an Axis I diagnosis of chronic PTSD, with a GAF score of 55.  When seen in November 2010, he was diagnosed as having PTSD, and major depressive disorder, which was mild.  In September 2011, he was noted to have symptoms of anxiety and depression influenced by his military experiences in Vietnam.  

The memory loss reported by the Veteran in his notice of disagreement has not been confirmed on any of the psychiatric evaluations undertaken during the appeal period.  

The July 9, 2010, outpatient treatment was by the Veteran's primary care provider.  He was referred, for a mental health psychiatric assessment, performed on July 23, 2010, which noted that the Veteran reported that he was in good mood, able to enjoy things.  He did not report depressive symptoms, and his affect was euthymic.  However, he had sleep problems, and occasional intrusive thoughts, dreams, and nightmares.  While findings were generally negative, a GAF score of 55 was noted.  Although suspiciousness was not reported, it was noted that against advice, he kept loaded weapons in his home for "protection."  Similar symptoms were noted in November 2010.  

In March 2011, the Veteran underwent a VA examination, which found the Veteran to be in remission, but it was also observed that he had recently obtained employment as a helicopter pilot after having been laid off for 26 months.  For the time period at issue in this decision, the evidence reflects that the Veteran's symptoms improved with employment.  For example, when seen in November 2010, the Veteran reported that he had bad days when he felt down, which he attributed to his lack of job, as well as associated financial problems.  

However, by the time he was seen in September 2011, he had apparently lost his job, as he reported being discouraged because he was denied a job despite being highly qualified for the position.  He felt that the rejection was due to age discrimination.  At that time, his affect was anxious and tense, and his behavior was anxious and depressed.  The impression was that he had "symptoms of anxiety and depression influenced by his military experience in Vietnam where 6 airmen died under his command during a helicopter crash." 

The Board notes that the Veteran's symptoms improved markedly during the period of his employment; however, this period of employment only lasted approximately 4 months.  The Veteran felt that he was discriminated against based on his age, which at that time, was 64 years old, and his employment was as a helicopter pilot.  Before that, although few objective symptoms were noted, he was assigned a GAF score of 55.  

Under the DSM-IV, a GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240-242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Thus, with a GAF score of 55, moderate symptoms are contemplated.  

After the Veteran lost his job, he again became symptomatic, exhibiting anxiety and depression, although other findings were normal.  The Veteran testified that when employed, he is better able to suppress his psychiatric symptomatology.  The Board is cognizant that occupational impairment is of particular importance in assigning a disability evaluation for a mental disorder.  See 38 C.F.R. § 4.126(b) (When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.).  Here, the Veteran presents a situation where he feels that his symptoms improve when he is employed, but he was only employed for a few months.  Nevertheless, the evidence as a whole, including treatment records and lay statements, describes a reclusive individual with little to no interest in anything besides his animals and aviation.  The Board finds that some occupational impairment is implied by this constricted range of interests, together with his symptomatology.    

Based on the Veteran's symptoms of depressed mood, anxiety, suspiciousness, and chronic sleep impairment, demonstrated for a significant period of the appeal period, the Board finds that the evidence is evenly balanced as to whether the criteria for a 30 percent rating were met as of August 10, 2010, the effective date of service connection.  Therefore, the Board finds that, with the application of the benefit-of-the-doubt doctrine, the Veteran's symptoms more closely approximate the criteria for a 30 percent rating, effective August 10, 2010.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A rating in excess of 30 percent is not warranted.  In this regard, the Veteran exhibited none of the criteria exemplifying a 50 percent rating or higher.  No reduced reliability and productivity was noted, or did he display such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  Although he may have had difficulty in establishing and maintaining effective social relationships, he did not indicate any such difficulties regarding work.  When considered on the spectrum for evaluating mental disorders, his symptoms are more reflective of symptoms of depression and anxiety than disturbances of motivation and mood.  Symptoms reflective of a higher rating of 70 percent or 100 percent were likewise not shown during the period for consideration.  

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected PTSD.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2015).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced. In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions


ORDER

Entitlement to an evaluation of 30 percent, but no higher, for PTSD with anxiety and depression, effective August 10, 2010, is granted.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


